Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment received 3/7/2022, is a final office action.

Response to Amendment and Arguments
2.	The claims have been amended. New rejections of the pending claims are stated below necessitated by these amendments.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/7/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-230224 application as required by 37 CFR 1.55. A certified translation has not been filed of the JP2018-230224 application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (US 2017/0332259) in view of MacGougan et al (US 2015/0319729).
	Regarding claim 1, Hirayama discloses a communication control method of controlling switching between propagation paths on a receiver side of a wireless communication system having a plurality of propagation paths (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication.), the communication control method comprising: 
detecting a position of a moving object on a periphery of the plurality of propagation paths and a size of the moving object at every predetermined time  (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. Paragraph 0071: a variety of known image analysis techniques that detect a predetermined object from an image can be used.); 
predicting a movement destination of the moving object based on a movement speed and a movement direction of the moving object calculated from the position of the moving object at every predetermined time detected in the detecting, and in a case where the propagation path that is in communication is blocked by the moving object, predicting a blocking ratio of the propagation path (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. This interference caused by the object will represent the blocking ratio. Paragraph 0124: further, in a case where the mayo table is moving, the motion information may additionally include information on the moving direction or moving speed. A variety of methods such as a method for acquiring the motion of an object in an image as a motion vector which is generally used in the field of image analysis processing can be used to detect the motion.); 
(Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication.), and 
in accordance with a determination that the propagation path that is in communication needs to be switched to another propagation path in the determining, switching directivity of an antenna of the receiver (Paragraph 0111: in step S107, another communication path is selected that is different from the communication path having an object in the alerting area. A communication path that has no object in the altering area and allows for more stable communication is selected as the other communication path from the communication paths detected in step S103. Figure 6.).  
Hirayama does not disclose the blocking ratio is a percentage of: 1) a spatial area blocked by the moving object; and 2) a total spatial area within a propagation zone between the one or more transmitters and the one or more receivers, the propagation zone encompassing the propagation path. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of the definition of the blocking ratio as disclosed by MacGougan for the blocking ratio definition of the method and device of Hirayama since they would operate in substantially the same manner and would yield predictable results. In addition, the blocking ratio of MacGougan will provide an accurate representation of whether the propagation path is blocked or how much of the propagation path is blocked, which will improve the effectiveness of the communication system.
Regarding claim 3, the combination discloses wherein the determining includes, 
in a case where it is predicted that a signal intensity of a reception signal when the propagation path that is in communication is blocked is less than a signal intensity of a reception signal in the other propagation path of the plurality of propagation paths or (Hirayama: Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. The interruption from the object will reduce the signal found in the current communication path and will increase the amount of interference found in the current communication path. Therefore, the switching of the communication paths is based on signal intensities of the reception signal. An obstructed communication path will have an intensity less than a communication path without the obstruction. The communication path will switch to a path that is not obstructed.).  
Regarding claim 4, Hirayama discloses a communication control device configured to control switching between propagation paths on a receiver side of a wireless communication system having a plurality of propagation paths (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication.), the communication control device comprising: 
a detecting unit, including at least one processor, configured to detect a position of a moving object on a periphery of the plurality of propagation paths and a size of the moving object at every predetermined time (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. Paragraph 0071: a variety of known image analysis techniques that detect a predetermined object from an image can be used. Claim 14: a communication control method comprising, by a processor,); 
a predicting unit, including at least one processor, configured to predict a movement destination of the moving object based on a movement speed and a movement direction of the moving object calculated from the position of the moving object at every predetermined time detected by the detecting unit, and in a case where the propagation path that is in communication is blocked by the moving object, predict a blocking ratio of the propagation path (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. This interference caused by the object will represent the blocking ratio. Paragraph 0124: further, in a case where the mayo table is moving, the motion information may additionally include information on the moving direction or moving speed. A variety of methods such as a method for acquiring the motion of an object in an image as a motion vector which is generally used in the field of image analysis processing can be used to detect the motion.); 
a determining unit, including at least one processor, configured to determine whether or not the propagation path that is in communication needs to be switched to another propagation path of the plurality of propagation paths based on a result of a prediction acquired by the predicting unit (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication.); and 
a switching unit, including at least one processor, configured to switch, in accordance with a determination that the propagation path that is in communication needs to be switched to another propagation path of the plurality of propagation paths (Paragraph 0111: in step S107, another communication path is selected that is different from the communication path having an object in the alerting area. A communication path that has no object in the altering area and allows for more stable communication is selected as the other communication path from the communication paths detected in step S103. Figure 6.).
Hirayama does not disclose the blocking ratio is a percentage of: 1) a spatial area blocked by the moving object; and 2) a total spatial area within a propagation zone between the one or more transmitters and the one or more receivers, the propagation zone encompassing the propagation path. 
MacGougan discloses a mobile device in an urban environment where some direct line-of-sight signals from some satellites may be obstructed (paragraph 0013. Figure 1 shows the communication system. Paragraph 0026 discloses the mobile device calculates an overall obstruction probability for that satellite based on the obstruction determinations that the mobile device generated for each of the sampling points in block 208 (paragraph 0026). For example, a given satellite’s obstruction probability can be a percentage or a ratio that is calculated by dividing the quantity of obstructed sampling points for that satellite by the total quantity of sampling points. Thus, for example, if four of five sampling points for satellite 108 are obstructed, the  mobile device can calculate an obstruction probability for satellite 108 to be 80% (paragraph 0026).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of the definition of the 
Regarding claim 6, the combination discloses wherein the determining unit determines that switching to another propagation path is necessary in a case where it is predicted that a signal intensity of a reception signal when the propagation path that is in communication is blocked is less than a signal intensity of a reception signal in other propagation paths or less than a predetermined signal intensity determined in advance (Hirayama: Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. The interruption from the object will reduce the signal found in the current communication path and will increase the amount of interference found in the current communication path. Therefore, the switching of the communication paths is based on signal intensities of the reception signal. An obstructed communication path will have an intensity less than a communication path without the obstruction. The communication path will switch to a path that is not obstructed.).  
Regarding claim 7, Hirayama discloses a non-transitory computer readable medium comprising a communication control program that causes a computer to serve as a communication control device (Claim 15: a program for causing a processor of a computer to:) comprising: 
a detecting unit configured to detect a position of a moving object on a periphery of the plurality of propagation paths and a size of the moving object at every predetermined time (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. Paragraph 0071: a variety of known image analysis techniques that detect a predetermined object from an image can be used.); 
a predicting unit configured to predict a movement destination of the moving object based on a movement speed and a movement direction of the moving object calculated from the position of the moving object at every predetermined time detected by the detecting unit, and in a case where the propagation path that is in communication is blocked by the moving object, predict a blocking ratio of the propagation path (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. This interference caused by the object will represent the blocking ratio. Paragraph 0124: further, in a case where the mayo table is moving, the motion information may additionally include information on the moving direction or moving speed. A variety of methods such as a method for acquiring the motion of an object in an image as a motion vector which is generally used in the field of image analysis processing can be used to detect the motion.); 
a determining unit configured to determine whether or not the propagation path that is in communication needs to be switched to another propagation path of the plurality of propagation paths based on a result of a prediction acquired by the predicting unit (Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication.); and 
(Paragraph 0111: in step S107, another communication path is selected that is different from the communication path having an object in the alerting area. A communication path that has no object in the altering area and allows for more stable communication is selected as the other communication path from the communication paths detected in step S103. Figure 6.).
Hirayama does not disclose the blocking ratio is a percentage of: 1) a spatial area blocked by the moving object; and 2) a total spatial area within a propagation zone between the one or more transmitters and the one or more receivers, the propagation zone encompassing the propagation path. 
MacGougan discloses a mobile device in an urban environment where some direct line-of-sight signals from some satellites may be obstructed (paragraph 0013. Figure 1 shows the communication system. Paragraph 0026 discloses the mobile device calculates an overall obstruction probability for that satellite based on the obstruction determinations that the mobile device generated for each of the sampling points in block 208 (paragraph 0026). For example, a given satellite’s obstruction probability can be a percentage or a ratio that is calculated by dividing the quantity of obstructed sampling points for that satellite by the total quantity of sampling points. Thus, for example, if four of five sampling points for satellite 108 are obstructed, the  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of the definition of the blocking ratio as disclosed by MacGougan for the blocking ratio definition of the method and device of Hirayama since they would operate in substantially the same manner and would yield predictable results. In addition, the blocking ratio of MacGougan will provide an accurate representation of whether the propagation path is blocked or how much of the propagation path is blocked, which will improve the effectiveness of the communication system.

5.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (US 2017/0332259) in view of MacGougan et al (US 2015/0319729) further in view of Yu et al (US 2011/0003570).
Regarding claim 2, the combination discloses wherein the determining includes: 
determining whether or not the propagation path that is in communication needs to be switched to another propagation path based on the blocking ratio (Hirayama: Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. This interference caused by the object will represent the blocking ratio.), 
in a case where there is a likelihood of a set of propagation paths of the plurality of propagation paths being blocked at the same time, correcting and comparing the blocking ratios of the set of propagation paths based on signal intensities of reception signals when the set of propagation paths are not blocked (Hirayama: Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. The interruption from the object will reduce the signal found in the current communication path and will increase the amount of interference found in the current communication path. Therefore, the switching of the communication paths is based on signal intensities of the reception signal. Paragraph 0087: deciding unit 303 selects any communication path from the communication paths I to iii that allows for more stable communication among the communication paths I to iv. This would also take place if paths iii and iv were obstructed. The any of paths i to ii would be selected. Figure 2 shows a number of people and objects that could obstruct the multiple communication paths.), and 
(Hirayama: Paragraph 0111: in step S107, another communication path is selected that is different from the communication path having an object in the alerting area. A communication path that has no object in the altering area and allows for more stable communication is selected as the other communication path from the communication paths detected in step S103. Figure 6.). 
The combination does not disclose multiplying each of the blocking ratios with a corresponding signal intensity  thereby generating corrected blocking ratios and comparing the corrected blocking ratios of the set of propagation paths  to select a second propagation path with a corresponding corrected blocking ratio that is lower than the blocking ratio.
Yu discloses the broadcast channel receiver measures the received signal strength indicators (RSSIs) of the individual channels and selects one of the channels based on the measured RSSIs. For example, the broadcast receiver compares the RSSI of the individual channels dependent on the RSSIs with each other to selected the best channel. The best channel is the channel of which the RSSI is highest as compared to the other channels (Paragraph 0006). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the method and device of the combination of Hirayama and MacGougan since the RSSI will help to distinguish what is the best channel and improve the capability of the communication system. In the combination, when both channels are obstructed, the signal intensity will be measured and this RSSI for each 
Regarding claim 5, the combination discloses wherein the determining unit determines whether or not the propagation path that is in communication needs to be switched to another propagation path based on the blocking ratio (Hirayama: Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. This interference caused by the object will represent the blocking ratio.), in a case where there is a likelihood of a set of propagations paths of the plurality of propagation paths being blocked at the same time, corrects and compares the blocking ratios of the set of propagation paths based on signal intensities of reception signals when the set of propagation paths are not blocked (Hirayama: Paragraph 0102: The stability of the communication in the communication path is determined in accordance with the entry of an object to the altering area 511 in the first embodiment, thereby making it possible to predict that the communication can be interrupted before the object actually interrupts the communication, and to switch the wireless channel to a communication path that allows for more stable communication. In this way, the communication grasping unit 301 has a function of predicting the risk of interference with communication. The interruption from the object will reduce the signal found in the current communication path and will increase the amount of interference found in the current communication path. Therefore, the switching of the communication paths is based on signal intensities of the reception signal. Paragraph 0087: deciding unit 303 selects any communication path from the communication paths i to iii that allows for more stable communication among the communication paths i to iv. This would also take place if paths iii and iv were obstructed. The any of paths i to ii would be selected. Figure 2 shows a number of people and objects that could obstruct the multiple communication paths.), and performs switching to a propagation path having a low blocking ratio (Hirayama: Paragraph 0111: in step S107, another communication path is selected that is different from the communication path having an object in the alerting area. A communication path that has no object in the altering area and allows for more stable communication is selected as the other communication path from the communication paths detected in step S103. Figure 6.).
The combination does not disclose multiplying each of the blocking ratios with a corresponding signal intensity  thereby generating corrected blocking ratios and comparing the corrected blocking ratios of the set of propagation paths  to select a second propagation path with a corresponding corrected blocking ratio that is lower than the blocking ratio.
Yu discloses the broadcast channel receiver measures the received signal strength indicators (RSSIs) of the individual channels and selects one of the channels based on the measured RSSIs. For example, the broadcast receiver compares the .

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wan et al (US 2020/0186266) discloses a method of detecting an object that obstructs the line of sight between a transmitter and a receiver. Figure 4A and 4B discloses the communication system and the detected obstruction. Claims 1 and 2 recite discloses a parameter representative of a non-line of sight characteristic as a length of the line of sight that is obstructed by the object . 314A and 314B in figure 4A shows the amount of the propagation path that is obstructed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/28/2022